Black, J.,
Dissenting. — The instructions, as a whole, given in this case, assume that Mrs. Siegrist was rightfully in the carriage. They improperly use the word “gross,” but as they hypothecate the facts upon which the plaintiff may recover, that may be overlooked. They require of the defendant only ordinary care and prudence, and he is made liable only in the event that he furnished a drunken or incompetent driver, knowing him to be such. Although the furnishing of the carriage was wholly a matter of gratuity, they go quite to the verge of the law in the defendant’s favor, as I understand it to be written. The opinion of the court just filed goes much further than do these instructions upon *209•which the cause was tried, and holds, as a matter of law, upon all the evidence, that she was a trespasser, a wrongdoer, and while in the carriage outside of and beyond the pale of ordinary care; in short, that the defendant owed no duty whatever to her. To all this I cannot and do not agree, but dissent tho-.dirom.